Citation Nr: 1106598	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from October 1967 to December 1971.  He died in 
January 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2008 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  The appellant 
submitted additional evidence with a waiver of initial Agency of 
Jurisdiction (AOJ) consideration at the Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  

A June 2007 letter advised the appellant of VA's duties to notify 
and assist in the development of her claim prior to its initial 
adjudication.  It explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, the evidence she was responsible for providing, and 
advised her to submit any evidence or provide any information she 
had regarding her claim.  It also instructed the appellant to 
submit "medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  Such statements do not, however, comport with the 
requirements outlined by the Court in Hupp (which was decided 
during the pendency of this appeal); specifically, the letter did 
not identify that the Veteran had not established service 
connection for any conditions, or provide a detailed explanation 
of how to substantiate a claim based on a condition not yet 
service connected.  

Also, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
at 490-91, holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the present appeal, the appellant 
was not notified of the criteria for establishing an effective 
date of an award.  Since the case is being remanded anyway, there 
is an opportunity to correct this notice defect.  

The Veteran died on January [redacted], 2005.  His death certificate 
shows that the immediate cause of his death was esophageal 
cancer.  No underlying cause of death was listed.  His service 
personnel records reflect that he served in Vietnam from April 
1970 to April 1971.  

The appellant's theory of entitlement to service connection for 
the cause of the Veteran's death is essentially that his active 
service in Vietnam (through exposure to Agent Orange and the 
ingestion of bark contaminated by Agent Orange) was a 
contributing factor in his development of esophageal cancer, or 
that his nonservice-connected diabetes mellitus was a 
contributing factor in his death.  See November 2010 hearing 
transcript.  

A review of the record found that development of the evidentiary 
record as it pertains to the matter at hand is incomplete.  
Regarding the allegation that the Veteran's nonservice-connected 
diabetes mellitus was a contributing factor in his death, it is 
noteworthy that the only records associated with the claims file 
are September 2004 VA treatment records from a VA hospital in 
Apollo Beach, Florida (presumably the VA treatment records from 
Lakeland VA Regional Hospital identified by the appellant at the 
hearing), and December 2004 VA treatment records from the Tampa, 
Florida VA Medical Center (VAMC).  At the November 2010 hearing, 
the appellant indicated that the Veteran began receiving 
treatment at Lakeland VA Regional Hospital for diabetes-related 
symptoms in 1998, and that he began receiving treatment at Tampa 
VAMC in 2002.  It does not appear that the RO ever sought any 
records from Lakeland VA Regional Hospital, and it is unclear if 
the RO ever sought treatment records from Tampa VAMC prior to 
December 2004.  Given the alleged theory of entitlement in this 
matter and the appellant's hearing testimony relating treatment 
somewhat earlier than previously reported, the Veteran's complete 
treatment records are essential evidence.  Notably, the September 
2004 VA treatment records are not listed or discussed in the May 
2008 rating decision.  As there appear to be pertinent VA 
treatment records outstanding, such must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically advising her that the 
Veteran did not have any service-connected 
disabilities and explaining what evidence and 
information is required to substantiate a DIC 
claim based on a disability that is not yet 
service-connected.  The RO/AMC must also 
provide notice regarding effective dates of 
awards as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  The appellant should 
have the opportunity to respond.  

2.  The RO/AMC must secure for the record 
copies of all outstanding treatment and/or 
evaluation received at Lakeland, Florida VA 
Regional Hospital (from 1998 to 2005), and 
from Tampa VAMC (from 2002 to 2005).  The 
RO/AMC should review the additional records 
received, and arrange for any further 
development suggested (such as obtaining a 
nexus opinion).  

3.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


